221 P.3d 832 (2009)
232 Or. App. 283
STATE of Oregon, Plaintiff-Respondent,
v.
Sheila Jean FISHER, Defendant-Appellant.
063951; A137580.
Court of Appeals of Oregon.
Argued and Submitted October 28, 2009.
Decided November 25, 2009.
David O. Ferry, Deputy Public Defender, argued the cause for appellant. With him on the brief was Peter Gartlan, Chief Defender, Office of Public Defense Services.
Christina M. Hutchins, Senior Assistant Attorney General, argued the cause for respondent. With her on the brief were John R. Kroger, Attorney General, and Jerome Lidz, Solicitor General.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and CARSON, Senior Judge.
PER CURIAM.
Affirmed. State v. Gerrish, 311 Or. 506, 815 P.2d 1244 (1991); State v. Cobb, 224 Or.App. 594, 198 P.3d 978 (2008), rev. den., 346 Or. 364, 213 P.3d 578 (2009).